DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the request for continued examination filed 02/09/2021.
Claims 8, 10-11 and 13 are canceled.
Claims 1-7, 9, 12 and 14-20 are currently pending and have been examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 02/09/2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9, 12 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Raj (US 2015/0373762 A1) in view of Lopez (US 2016/0057619 A1).

Claims 1 and 15:
Raj discloses:
A midrange wireless transceiver (Fig.1 item 120, Fig.14 item 1409; paras 27, 43-44, 87)
A controller coupled to the midrange wireless transceiver (Fig.1 item 140, Fig.14 item 1405; paras 28, 43-45, 87)
A memory coupled to the controller, the memory storing executable code, which when executed by the controller, causes the controller to perform operations including (Fig.1 item 140, Fig.4 item 1402; paras 43-45, 87-88)
maintaining [by a reader device] a transaction service attributes database in the [a] memory [of the reader device], the transaction service attributes database storing: a set of transaction service characteristics ... and characteristic identifiers corresponding to the transaction service characteristics ... wherein the transaction service characteristics include transient transaction service characteristics [that are updated during each transaction, wherein the transient transaction service characteristics are purged after each transaction] (paras 45, 52)
broadcasting [by the reader device] a beacon at a periodic interval using the [a] midrange wireless transceiver (Fig.2 item 252; paras 44, 48), the beacon including a transaction service indicator (paras 44, 48)
receiving [by the reader device] a connection request from the communication device via the midrange wireless transceiver (paras 44, 48-49)
establishing [by the reader device] a wireless connection with the communication device via the midrange wireless transceiver (Fig.2 item 256; paras 44, 50)
Raj does not disclose:
including a selected application identifier characteristic, an application data characteristic, and a transaction amount confirmation characteristic
the characteristic identifiers including, a first characteristic identifier corresponding to the selected application identifier characteristic, a second characteristic identifier corresponding to the application data characteristic, and a third characteristic identifier corresponding to the transaction amount confirmation characteristic
performing [by the reader device] an application selection process with the communication device by updating a selected application identifier characteristic in the transaction service attributes database based on file control information received from the communication device via the midrange wireless transceiver
performing [by the reader device] application data processing with the communication device by updating the transaction service attributes database with application data received from the 
performing [by the reader device] authorization request processing for the communication device, the authorization request processing including generating an authorization request message based on application data characteristics in the transaction service attributes database
Lopez discloses:
performing [by the reader device] an application selection process with the communication device by updating a selected application identifier characteristic in the transaction service attributes database based on file control information received from the communication device via the midrange wireless transceiver (paras 111-126)
performing [by the reader device] application data processing with the communication device by updating the transaction service attributes database with application data received from the communication device via the midrange wireless transceiver, the application data including an application cryptogram  (paras 111-126)
performing [by the reader device] authorization request processing for the communication device, the authorization request processing including generating an authorization request message based on application data characteristics in the transaction service attributes database (paras 89-92)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the reader device and method of Raj to include an application selection process, application data processing and authorization request processing, as taught by Lopez, in order to improve transaction security (Lopez; abstract, paras 2-9). The limitations “including a selected application identifier characteristic, an application data characteristic, and a transaction amount confirmation characteristic” and “the characteristic identifiers including, a first characteristic identifier corresponding to the selected application identifier characteristic, a second characteristic identifier corresponding to the application data characteristic, and a third characteristic identifier corresponding to the transaction amount confirmation characteristic” are nonfunctional descriptive material, and thus, do not serve to differentiate the claim from the prior art. To be given patentable weight, the printed matter and associated product (or process) must be in a functional relationship. A functional relationship can be found where the printed matter performs some function with respect to the product (or process) to which it is associated. See MPEP 2111.05; In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994); Ex parte Nehls, 88 USPQ2d 1883 (BPAI 2008).

Claims 2 and 16:
The combination of Raj and Lopez, as shown above, discloses all limitations of claims 1 and 15. Lopez also discloses:
receiving system file control information from the communication device [to be written into the transaction service attributes database] (paras 111-113)
updating a system file control information characteristic in the transaction service attributes database based on the received system file control information (paras 111-113)
selecting an application identifier based on the system file control information (paras 111-113)
updating the selected application identifier characteristic in the transaction service attributes database with the selected application identifier (paras 111-113)

Claims 3 and 17:
The combination of Raj and Lopez, as shown above, discloses all limitations of claims 2 and 16. Lopez also discloses:
notifying the communication device of the [selected] application identifier characteristic (paras 113-126)
receiving application file control information associated with the selected application identifier from the communication device [to be written into the transaction service attributes database] (paras 113-126)
updating an application file control information characteristic and a processing options characteristic in the transaction service attributes database based on the received application file control information (paras 113-126)

Claims 4 and 18:
The combination of Raj and Lopez, as shown above, discloses all limitations of claims 3 and 17. Lopez also discloses:
notifying the communication device of the processing options characteristic (paras 114-126)
receiving first application data from the communication device [to be written into the transaction service attributes database] (paras 114-126)
in response to receiving the first application data, updating a first application data characteristic and a transaction amount confirmation characteristic in the transaction service attributes database (paras 114-126)
notifying the communication device of the transaction amount confirmation (paras 114-126)
receiving second application data from the communication device [to be written into the transaction service attributes database] (paras 114-126)
in response to receiving the second application data, updating a second application data characteristics in the transaction service attributes database (paras 114-126)

Claim 5:
The combination of Raj and Lopez, as shown above, discloses all limitations of claim 4. Lopez also discloses:
wherein the first application data includes an application transaction counter value (paras 116-122)

Claims 6 and 19:
The combination of Raj and Lopez, as shown above, discloses all limitations of claims 1 and 15. Lopez also discloses:
wherein the application cryptogram is [generated by encrypting] an encrypted combination of a the transaction amount [in combination with] and an unpredictable number and a token (paras 116-122)

Claims 7 and 20:
The combination of Raj and Lopez, as shown above, discloses all limitations of claims 4 and 18. Lopez also discloses:
sending the authorization request message including at least a portion of the first application data and a portion of the second application data to a transaction processing system (paras 89-92)
receiving an authorization response message from the transaction processing system (paras 89-92)
parsing the authorization response message [to determine a transaction result] (paras 89-92)
updating a transaction result characteristic in the transaction service attributes database with the transaction result (paras 89-92)
notifying the communication device of the transaction result (paras 89-92)

Claim 9:
The combination of Raj and Lopez, as shown above, discloses all limitations of claim 1. Raj also discloses:
receiving a scan response request from the communication device (Fig.5, Fig.6; paras 72-75)
sending scan response data to the communication device, the scan response data including a device name of the reader device (Fig.5, Fig.6; paras 72-75)

Claim 12:
The combination of Raj and Lopez, as shown above, discloses all limitations of claim 1. Raj also discloses:
broadcasting a periodic beacon (Fig.2 item 252; paras 44, 48)
receiving a scan response request from the communication device (Fig.5, Fig.6; paras 72-75)
sending scan response data to the communication device, the scan response data including a device name that uniquely identifies the reader device (Fig.5, Fig.6; paras 72-75)

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Raj in view of Lopez and further in view of Annan (US 9420403 B1).

Claim 14:
The combination of Raj and Lopez, as shown above, discloses all limitations of claim 1. Raj also discloses:
a proximity wireless interface (Fig.1 items 130A to 130n; paras 31, 43, 46, 54)
initiating a second transaction via the midrange wireless transceiver with a second communication device (para 54)
prior to completing the second transaction, receiving a communication on the proximity wireless interface from the second communication device (para 54)
purging data received via the midrange wireless transceiver from the second communication device (para 52)
completing the second transaction using the proximity wireless interface (paras 52, 54)
The combination of Raj and Lopez does not disclose the following limitations. Annan, however, discloses:
disabling the midrange wireless transceiver (10:21-44)
re-enabling the midrange wireless transceiver after completing the second transaction (10:21-44)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the reader device and method of Raj in view of Lopez to include midrange wireless transceiver disabling and re-enabling, as taught by Annon, in order to improve wireless security (Annan 1:20 to 2:22).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arastoo (Ari) Shahabi whose telephone number is (571)272-2565.  The examiner can normally be reached on M-F: 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on 571-272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Arastoo (Ari) Shahabi/Examiner, Art Unit 3685

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685